Franklin App. No. 97AP-860. On September 24, 2004, this court found appellant Gregory T. Howard to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that appellant was prohibited from continuing or instituting legal proceedings in the court without obtaining leave. On May 24, 2007, appellant filed a motion for leave to file the attached memorandum in support of why this court should be held in contempt of court.
It is ordered by the court that the motion is denied.